BUSSEY, Judge.
This is an appeal from a conviction, judgment and sentence based on an information filed in the District Court of Harmon County, Oklahoma, charging James McDonald, S. D. Lennox, and Leon Taylor with the offense of Grand Larceny while acting together and in concert on July 29, 1960. Separate trials were granted, a jury was impaneled and the case was tried wherein defendant was found guilty and sentenced to serve a term of one year and one day in the State Penitentiary. From this judgment and sentence this appeal has been perfected.
Oral argument was set for July 26, 1961, at which time neither the defendant nor counsel appeared and no brief was filed. Under these conditions this court has repeatedly held that we can search the record only for fundamental error and none being found the judgment and sentence will be *395affirmed. Hulsey v. State, 82 Okl.Cr. 332, 169 P.2d 771; Epps v. State, 69 Okl.Cr. 460, 104 P.2d 262; Riner v. State, 82 Okl.Cr. 442, 172 P.2d 345.
We have carefully examined the record and find that it supports the conviction and is free from fundamental error. The same is therefore affirmed.
NIX, P. J., and BRETT, J., concur.